                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 1 of 20


                                                       1   MICHAEL C. VAN, ESQ.
                                                           Nevada Bar No. 3876
                                                       2   GARRETT R. CHASE, ESQ.
                                                           Nevada Bar No. 14498
                                                       3
                                                           SHUMWAY VAN
                                                       4   8985 S. Eastern Ave., Suite 100
                                                           Las Vegas, Nevada 89123
                                                       5   Telephone: (702) 478-7770
                                                           Facsimile: (702) 478-7779
                                                       6   Email: michael@shumwayvan.com
                                                                  garrett@shumwayvan.com
                                                       7
                                                           Attorneys and Local Counsel for Plaintiffs
                                                       8
                                                           FARHAD NOVIAN (California Bar No. 118129; will comply with LR IA 11-2 within 14 days to
                                                       9   be admitted pro hac vice for this case)
                                                           farhad@novianlaw.com
                                                      10   ANDREW B. GOODMAN (California Bar No. 267972; will comply with LR IA 11-2 within 14
                                                      11   days to be admitted pro hac vice for this case)
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                           agoodman@novianlaw.com
                                                      12   ALEXANDER B. GURA (California Bar No. 305096; will comply with LR IA 11-2 within 14
       8985 South Eastern Avenue, Suite 100




                                                           days to be admitted pro hac vice for this case)
                                                      13   gura@novianlaw.com
             Las Vegas, Nevada 89123




                                                           NOVIAN & NOVIAN, LLP
                                                      14   1801 Century Park East, Suite 1201
                                                      15   Los Angeles, CA 90067
                                                           Telephone:     (310) 553-1222
                                                      16   Facsimile:     (310) 553-0222
                                                           Attorneys for Plaintiffs
                                                      17                              UNITED STATES DISTRICT COURT
                                                      18                               FOR THE DISTRICT OF NEVADA
                                                      19
                                                           MARIA TSATAS, an individual; LEONIDAS CASE NO.:
                                                      20   VALKANAS, as trustee of the KEET TRUST
                                                           dated August 1, 2015; RAYMOND BARAZ, COMPLAINT FOR:
                                                           an individual; PASCAL ABDALLAH, an
                                                      21   individual; JIMMY TSOUTSOURAS, an
                                                           individual; FOTINI VENETIS, an individual;   1. FRAUD
                                                      22   NICHOLAS TSOUTSOURAS, an individual;         2. BREACH OF FIDUCIARY DUTY
                                                           CONNIE TSOUTSOURAS, an individual;           3. AIDING AND ABETTING BREACH
                                                      23   RAYMONDE KANHA, an individual;
                                                           ALFRED BEKHIT, an individual; JACQUEZ            OF FIDUCIARY DUTY
                                                      24   ELBAZ,       an   individual; MARTINE        4.  CONVERSION
                                                           BENEZRA, an individual; JAMES P.             5. INTENTIONAL INTERFERENCE
                                                      25   CARROLL, an individual; DAVID CHIN, an           WITH          CONTRACTUAL
                                                           individual; JENNIFER MILLS, an individual;       RELATIONS
                                                      26   PAUL SUBLETT, an individual; ANDREW
                                                           SUBLETT, an individual; MANOLIS              6.  BREACH OF CONTRACT
                                                      27   KOSTAKIS, an individual; ESTHER
                                                           GEORGAKOPOULOS,            an  individual; JURY DEMAND
                                                      28   EVAGELIA KOSTAKIS, an individual;

                                                                                                        Page 1 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 2 of 20


                                                       1   DENIS PARSONS, an individual; SOFIA
                                                           KARDARAS, an individual; JIMMY
                                                       2   ASMAKLIS, an individual; CORRADINO
                                                           GALUPPO, an individual; DENIS KOPITAS,
                                                       3   an individual; TERRY TSATAS, an
                                                           individual; GEORGE TSATAS, an individual;
                                                       4   PANAGIOTA TSATAS, an individual;
                                                           OURANIA       TSATAS,     an   individual;
                                                       5   KIRIAKOS PRIMBAS, an individual;
                                                           EVANTHIA PRIMBAS, an individual;
                                                           PATRICK AYOUB, an individual; MICHAEL
                                                       6   BESCEC, an individual; ERNEST LEBOEUF,
                                                           an individual; PHILIPPE LEGAULT, an
                                                       7   individual; EFTIHIOS LITSAKIS, an
                                                           individual; GIOVANNI MONCADA, an
                                                       8   individual; MARC RIEL, an individual;
                                                           JARADEH SALIM, an individual; HANI
                                                       9   HAMAM, an individual; CONSTANTIN
                                                           ZISSIS, an individual; BESSIE PEPPAS, an
                                                      10   individual; NIKI PALIOVRAKAS, an
                                                           individual,
                                                      11
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                        Plaintiffs,
                                                      12
                                                                  v.
       8985 South Eastern Avenue, Suite 100




                                                      13
             Las Vegas, Nevada 89123




                                                           AIRBORNE WIRELESS NETWORK, INC., a
                                                      14   Nevada Corporation; MICHAEL J. WARREN,
                                                           an individual; J. EDWARD DANIELS, an
                                                           individual; MARIUS DE MOS, an individual;
                                                      15   JASON DE MOS, an individual; ROBERT
                                                           BRUCE HARRIS, an individual; KELLY
                                                      16   KABILAFKAS,         an  individual;  and
                                                           APCENTIVE, INC., a Nevada Corporation,
                                                      17
                                                                        Defendants.
                                                      18

                                                      19
                                                                                                  THE PARTIES
                                                      20
                                                                  1.     Plaintiff MARIA TSATAS (“Maria Tsatas”) is an individual who, at all relevant
                                                      21
                                                           times, resided in Laval, Quebec, Canada.
                                                      22
                                                                  2.     Plaintiff LEONIDAS VALKANAS (“Valkanas”), as trustee of the KEET TRUST
                                                      23
                                                           dated August 1, 2015 (“KEET Trust”) is an individual who, at all relevant times, resided in
                                                      24
                                                           Montreal, Quebec, Canada. The KEET Trust was formed on August 1, 2015 in Montreal, Quebec,
                                                      25
                                                           Canada, and is governed by the laws of the Province of Quebec, Canada.
                                                      26
                                                                  3.     Plaintiff RAYMOND BARAZ (“Baraz”) is an individual who, at all relevant times,
                                                      27
                                                           resided in Montreal, Quebec, Canada.
                                                      28

                                                                                                      Page 2 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 3 of 20


                                                       1          4.      Plaintiff PASCAL ABDALLAH (“Abdallah”) is an individual who, at all relevant

                                                       2   times, resided in Montreal, Quebec, Canada.

                                                       3          5.      Plaintiff JIMMY TSOUTSOURAS (“Jimmy Tsoutsouras”) is an individual who,

                                                       4   at all relevant times, resided in Montreal, Quebec, Canada.

                                                       5          6.      Plaintiff FOTINI VENETIS (“Venetis”) is an individual who, at all relevant times,

                                                       6   resided in Montreal, Quebec, Canada.

                                                       7          7.      Plaintiff NICHOLAS TSOUTSOURAS (“Nicholas Tsoutsouras”) is an individual

                                                       8   who, at all relevant times, resided in Montreal, Quebec, Canada.

                                                       9          8.      Plaintiff CONNIE TSOUTSOURAS (“Connie Tsoutsouras”) is an individual who,

                                                      10   at all relevant times, resided in Montreal, Quebec, Canada.

                                                      11          9.      Plaintiff RAYMONDE KANHA (“Kanha”) is an individual who, at all relevant
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12   times, resided in Montreal, Quebec, Canada.
       8985 South Eastern Avenue, Suite 100




                                                      13          10.     Plaintiff ALFRED BEKHIT (“Bekhit”) is an individual who, at all relevant times,
             Las Vegas, Nevada 89123




                                                      14   resided in Montreal, Quebec, Canada.

                                                      15          11.     Plaintiff JACQUEZ ELBAZ (“Elbaz”) is an individual who, at all relevant times,

                                                      16   resided in Montreal, Quebec, Canada.

                                                      17          12.     Plaintiff MARTINE BENEZRA (“Benezra”) is an individual who, at all relevant

                                                      18   times, resided in Montreal, Quebec, Canada.

                                                      19          13.     Plaintiff JAMES P. CARROLL (“Carroll”) is an individual who, at all relevant
                                                      20   times, resided in Shelbourne, Vermont.

                                                      21          14.     Plaintiff DAVID CHIN (“Chin”) is an individual who, at all relevant times, resided

                                                      22   in Montreal, Quebec, Canada.

                                                      23          15.     Plaintiff JENNIFER MILLS (“Mills”) is an individual who, at all relevant times,

                                                      24   resided in Montreal, Quebec, Canada.

                                                      25          16.     Plaintiff PAUL SUBLETT (“Paul Sublett”) is an individual who, at all relevant

                                                      26   times, resided in Montreal, Quebec, Canada.
                                                      27          17.     Plaintiff ANDREW SUBLETT (“Andrew Sublett”) is an individual who, at all

                                                      28   relevant times, resided in Montreal, Quebec, Canada.

                                                                                                     Page 3 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 4 of 20


                                                       1          18.    Plaintiff MANOLIS KOSTAKIS (“Manolis Kostakis”) is an individual who, at all

                                                       2   relevant times, resided in Montreal, Quebec, Canada.

                                                       3          19.    Plaintiff ESTHER GEORGAKOPOULOS (“Georgakopoulos”) is an individual

                                                       4   who, at all relevant times, resided in Montreal, Quebec, Canada.

                                                       5          20.    Plaintiff EVAGELIA KOSTAKIS (“Evagelia Kostakis”) is an individual who, at

                                                       6   all relevant times, resided in Montreal, Quebec, Canada.

                                                       7          21.    Plaintiff DENIS PARSONS (“Parsons”) is an individual who, at all relevant times,

                                                       8   resided in Montreal, Quebec, Canada.

                                                       9          22.    Plaintiff SOFIA KARDARAS (“Kardaras”) is an individual who, at all relevant

                                                      10   times, resided in Montreal, Quebec, Canada.

                                                      11          23.    Plaintiff JIMMY ASMAKLIS (“Asmaklis”) is an individual who, at all relevant
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12   times, resided in Laval, Quebec, Canada.
       8985 South Eastern Avenue, Suite 100




                                                      13          24.    Plaintiff CORRADINO GALUPPO (“Galuppo”) is an individual who, at all
             Las Vegas, Nevada 89123




                                                      14   relevant times, resided in Montreal, Quebec, Canada.

                                                      15          25.    Plaintiff DENIS KOPITAS (“Kopitas”) is an individual who, at all relevant times,

                                                      16   resided in Laval, Quebec, Canada.

                                                      17          26.    Plaintiff TERRY TSATAS (“Terry Tsatas”) is an individual who, at all relevant

                                                      18   times, resided in Laval, Quebec, Canada.

                                                      19          27.    Plaintiff GEORGE TSATAS (“George Tsatas”) is an individual who, at all relevant
                                                      20   times, resided in Laval, Quebec, Canada.

                                                      21          28.    Plaintiff PANAGIOTA TSATAS (“Panagiota Tsatas”) is an individual who, at all

                                                      22   relevant times, resided in Laval, Quebec, Canada.

                                                      23          29.    Plaintiff OURANIA TSATAS (“Ourania Tsatas”) is an individual who, at all

                                                      24   relevant times, resided in Laval, Quebec, Canada.

                                                      25          30.    Plaintiff KIRIAKOS PRIMBAS (“Kiriakos Primbas”) is an individual who, at all

                                                      26   relevant times, resided in Laval, Quebec, Canada.
                                                      27          31.    Plaintiff EVANTHIA PRIMBAS (“Evanthia Primbas”) is an individual who, at all

                                                      28   relevant times, resided in Laval, Quebec, Canada.

                                                                                                      Page 4 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 5 of 20


                                                       1          32.     Plaintiff PATRICK AYOUB (“Ayoub”) is an individual who, at all relevant times,

                                                       2   resided in Montreal, Quebec, Canada.

                                                       3          33.     Plaintiff MICHAEL BESCEC (“Bescec”) is an individual who, at all relevant

                                                       4   times, resided in Montreal, Quebec, Canada.

                                                       5          34.     Plaintiff ERNEST LEBOEUF (“Leboeuf”) is an individual who, at all relevant

                                                       6   times, resided in Montreal, Quebec, Canada.

                                                       7          35.     Plaintiff PHILIPPE LEGAULT (“Legault”) is an individual who, at all relevant

                                                       8   times, resided in Montreal, Quebec, Canada.

                                                       9          36.     Plaintiff EFTIHIOS LITSAKIS (“Litsakis”) is an individual who, at all relevant

                                                      10   times, resided in Montreal, Quebec, Canada.

                                                      11          37.     Plaintiff GIOVANNI MONCADA (“Moncada”) is an individual who, at all
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12   relevant times, resided in Montreal, Quebec, Canada.
       8985 South Eastern Avenue, Suite 100




                                                      13          38.     Plaintiff MARC RIEL (“Riel”) is an individual who, at all relevant times, resided
             Las Vegas, Nevada 89123




                                                      14   in Montreal, Quebec, Canada.

                                                      15          39.     Plaintiff JARADEH SALIM (“Salim”) is an individual who, at all relevant times,

                                                      16   resided in Montreal, Quebec, Canada.

                                                      17          40.     Plaintiff HANI HAMAM (“Hamam”) is an individual who, at all relevant times,

                                                      18   resided in Montreal, Quebec, Canada.

                                                      19          41.     Plaintiff CONSTANTIN ZISSIS (“Zissis”) is an individual who, at all relevant
                                                      20   times, resided in Montreal, Quebec, Canada.

                                                      21          42.     Plaintiff BESSIE PEPPAS (“Peppas”) is an individual who, at all relevant times,

                                                      22   resided in Montreal, Quebec, Canada.

                                                      23          43.     Plaintiff NIKI PALIOVRAKAS (“Paliovrakas”) is an individual who, at all

                                                      24   relevant times, resided in Montreal, Quebec, Canada.

                                                      25          44.     Defendant AIRBORNE WIRELESS NETWORK, INC. (“ABWN”) is a publicly

                                                      26   traded corporation organized and existing under the laws of the State of Nevada, with its principal
                                                      27   place of business at 4115 Guardian Street, Suite C, Simi Valley, State of California.

                                                      28          45.     Defendant MICHAEL J. WARREN (“Warren”) is and was, at all relevant times,

                                                                                                      Page 5 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 6 of 20


                                                       1   an individual and the CEO of ABWN, who, at all relevant times, upon information and belief,

                                                       2   resided in Mooresville, North Carolina.

                                                       3          46.     Defendant J. EDWARD DANIELS (“Daniels”) is and was, at all relevant times, an

                                                       4   individual and the President of ABWN, who, at all relevant times, upon information and belief,

                                                       5   resided in Agoura Hills, California.

                                                       6          47.      Defendant MARIUS DE MOS (“Marius De Mos”) is and was, at all relevant times,

                                                       7   an individual and the Vice President of Technical Affairs & Development at ABWN, who, at all

                                                       8   relevant times, upon information and belief, resided in Moorpark, California.

                                                       9          48.     Defendant JASON DE MOS (“Jason De Mos”) is and was, at all relevant times, an

                                                      10   individual and the Vice President of Business Development & Aviation Compliance at ABWN,

                                                      11   who, at all relevant times, upon information and belief, resided in Moorpark, California.
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12          49.     Defendant ROBERT BRUCE HARRIS (“Harris”) is and was, at all relevant times,
       8985 South Eastern Avenue, Suite 100




                                                      13   an individual, who, at all relevant times, upon information and belief, resided in Huntington Beach,
             Las Vegas, Nevada 89123




                                                      14   California.

                                                      15          50.     Defendant KELLY KABILAFKAS (“Kabilafkas”) is and was, at all relevant times,

                                                      16   an individual, who, at all relevant times, upon information and belief, resided in Moorpark,

                                                      17   California.

                                                      18          51.     APCENTIVE, INC. (“Apcentive”) is a corporation organized and existing under

                                                      19   the laws of the State of Nevada, with a principal place of business in Huntington Beach, California.
                                                      20          52.     On July 31, 2016, Apcentive entered into an Intellectual Property Purchase

                                                      21   Agreement with ABWN, whereby ABWN purchased Apcentive’s patent (U.S. Patent No.

                                                      22   6285878, and all related support materials, continuations, amendments, updates, and contemplated

                                                      23   updates and/or amendments) and trademark (for the “Infinitus Super Highway”) in exchange for

                                                      24   forty-million shares of ABWN’s $0.001 par value common stock (hereafter, the “Intellectual

                                                      25   Property Purchase Agreement”).

                                                      26          53.     Harris is the President of Apcentive who signed the Intellectual Property Purchase
                                                      27   Agreement with ABWN on behalf of Apcentive. Daniels was the signatory to this agreement on

                                                      28   behalf of ABWN. Kabilafkas was, upon information and belief, a so-called Shareholder’s

                                                                                                      Page 6 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 7 of 20


                                                       1   Representative and in a position of control within Apcentive at all relevant times. A true and

                                                       2   correct copy of the Intellectual Property Purchase Agreement is attached to this Complaint as

                                                       3   Exhibit 1.

                                                       4                          INVESTOR GROUPS AND TOTAL SHARES

                                                       5          54.     The plaintiffs named in paragraphs 1 to 43 herein were shareholders of Apcentive

                                                       6   whose shares in Apcentive were exchanged for ABWN shares (collectively, the plaintiffs named

                                                       7   in paragraphs 1 to 43 herein shall be referred to as “Plaintiffs”). Plaintiffs were organized into

                                                       8   groups with the following investors, dollar amounts, and share numbers:

                                                       9                  a.     The Jimmy Tsoutsouras Group (Baraz, Abdallah, Jimmy Tsoutsouras,

                                                      10   Venetis, Nicholas Tsoutsouras, Connie Tsoutsouras, Kanha, Behkit, Elbaz, Benezra, and Carroll)

                                                      11   purchased, through private placement (Apcentive), a total of approximately 328,320
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12   (converted/open market) ABWN shares for $239,000.00.
       8985 South Eastern Avenue, Suite 100




                                                      13                  b.     The Dennis Kopitas Group (Galuppo and Kopitas) purchased, through
             Las Vegas, Nevada 89123




                                                      14   private placement (Apcentive) and the open market (ABWN), a total of approximately 127,680

                                                      15   (converted/open market) ABWN shares for $73,000.00.

                                                      16                  c.     The Manolis Kostakis Group (Chin, Mills, Paul Sublett, Andrew Sublett,

                                                      17   Manolis Kostakis, Georgakopoulos, Evagelia Kostakis, Parsons, Kardaras, and Asmaklis)

                                                      18   purchased, through private placement (Apcentive) and the open market (ABWN), a total of

                                                      19   approximately 159,486 (converted/open market) ABWN shares for $149,950.00.
                                                      20                  d.     The Maria Tsatas Group (Maria Tsatas, Terry Tsatas, George Tsatas,

                                                      21   Panagiota Tsatas, Ourania Tsatas, Kiriakos Primbas, and Evanthia Primbas) purchased, through

                                                      22   private placement (Apcentive) and the open market (ABWN), a total of approximately 185,820

                                                      23   (converted/open market) ABWN shares for $239,500.00.

                                                      24                  e.     The KEET Trust Group (KEET Trust, Ayoub, Bescec, Leboeuf, Legault,

                                                      25   Litsakis, Moncada, Riel, Salim, Hamam, Zissis, Peppas, Paliovrakas) purchased, through private

                                                      26   placement (Apcentive), a total of approximately 778,164 (converted) ABWN shares for
                                                      27   $341,300.00.

                                                      28

                                                                                                     Page 7 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 8 of 20


                                                       1                                     JURISDICTION AND VENUE

                                                       2          55.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

                                                       3   because (a) there is complete diversity of the parties (see generally paragraphs 1 to 51, above), and

                                                       4   (b) the amount in controversy exceeds $75,000.00 (see generally paragraph 52, above).

                                                       5          56.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because ABWN

                                                       6   resides in this District. In addition, Article VII, Section 6 of the Amended and Restated Bylaws of

                                                       7   ABWN (as amended and restated as of July 30, 2017), contains forum-selection language for

                                                       8   venue in a court of competent jurisdiction sitting in the State of Nevada:

                                                       9                  To the fullest extent permitted by law, and unless the corporation consents in

                                                      10                  writing to the selection of an alternative forum, the sole and exclusive forum for

                                                      11                  any or all actions, suits or proceedings, whether civil, administrative or
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12                  investigative or that asserts any claim or counterclaim (each, an “Action”):
       8985 South Eastern Avenue, Suite 100




                                                      13                  (a) brought in the name or right of the corporation or on its behalf; (b) asserting a
             Las Vegas, Nevada 89123




                                                      14                  claim for breach of any fiduciary duty owed by any director, officer, employee or

                                                      15                  agent of the corporation to the corporation or the corporation’s stockholders;

                                                      16                  (c) arising or asserting a claim arising pursuant to any provision of NRS Chapters

                                                      17                  78 or 92A or any provision of the corporation’s Articles of Incorporation or these

                                                      18                  bylaws; (d) to interpret, apply, enforce or determine the validity of the corporation’s

                                                      19                  Articles of Incorporation or these bylaws; or (v) asserting a claim governed by the
                                                      20                  internal affairs doctrine, shall be a court of competent jurisdiction sitting in the

                                                      21                  State of Nevada.

                                                      22                  https://www.sec.gov/Archives/edgar/data/1537258/000164033417001497/atlw_e

                                                      23                  x32.htm (emphases added).

                                                      24          57.      Personal jurisdiction is proper over ABWN and Apcentive because they reside

                                                      25   within this District. As directors and officers of ABWN subject to Article VII, Section 6 of the

                                                      26   Amended and Restated Bylaws of ABWN (as amended and restated as of July 30, 2017), Warren,
                                                      27   Daniels, Marius De Mos, and Jason De Mos have consented to personal jurisdiction within this

                                                      28   District. Personal jurisdiction is additionally proper over Warren, Daniels, Marius De Mos, and

                                                                                                      Page 8 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 9 of 20


                                                       1   Jason De Mos because (1) they have purposefully directed their activities toward residents of

                                                       2   Nevada (ABWN) and otherwise established contacts with Nevada as directors and officers of a

                                                       3   Nevada corporation (ABWN); (2) Plaintiffs’ claims arise out of Warren, Daniels, Marius De Mos,

                                                       4   and Jason De Mos’ forum-related contacts vis a vis ABWN; and (3) it comports with fair play and

                                                       5   substantial justice for this District to exercise personal jurisdiction over Warren, Daniels, Marius

                                                       6   De Mos, and Jason De Mos, especially considering that Plaintiffs and Assignors are residents of

                                                       7   Laval and Montreal, Quebec, Canada; and Shelbourne, Vermont. Likewise, personal jurisdiction

                                                       8   is proper over Harris and Kabilafkas because (1) they have purposefully directed their activities

                                                       9   toward residents of Nevada (Apcentive) and otherwise established contacts with Nevada as

                                                      10   directors and control persons of a Nevada corporation (Apcentive); (2) Plaintiffs’ claims arise out

                                                      11   of Harris and Kabilafkas’ forum-related contacts vis a vis Apcentive; and (3) it comports with fair
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12   play and substantial justice for this District to exercise personal jurisdiction over Harris and
       8985 South Eastern Avenue, Suite 100




                                                      13   Kabilafkas, especially considering that Plaintiffs are residents of Laval and Montreal, Quebec,
             Las Vegas, Nevada 89123




                                                      14   Canada; and Shelbourne, Vermont.

                                                      15                                 BACKGROUND ALLEGATIONS

                                                      16          58.     Valkanas was introduced to Harris on or around August 20, 2015 and learned about

                                                      17   a potential private placement opportunity in Apcentive. Apcentive was the developer of a fully

                                                      18   meshed airborne network which uses aircraft as “mini-satellites.”

                                                      19          59.     On August 31, 2015, the KEET Trust entered into a written consulting agreement
                                                      20   with Apcentive via Harris (the “Consulting Agreement”). Pursuant to the Consulting Agreement,

                                                      21   the KEET Trust was to render strategic advisory services, including: assisting Apcentive in

                                                      22   developing a business, corporate structure, and marketing strategy; assisting Apcentive in

                                                      23   developing an acquisition strategy and structure; making introductions to potential funding sources

                                                      24   and customers; and other services as mutually agreed to by Apcentive and the KEET Trust. The

                                                      25   KEET Trust’s period of engagement began on August 31, 2015 and was set to expire after 18

                                                      26   months, unless mutually extended by the parties. The KEET Trust was to receive in compensation
                                                      27   from Apcentive: (1) a finder’s fee equal to the cash equivalent of 10% of any funding procured

                                                      28   from the KEET Trust’s introductions; (2) one option per each share purchased to cash, to be vested

                                                                                                      Page 9 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 10 of 20


                                                       1    immediately at closing of each transaction, with a 3-year expiration date and the exercise price to

                                                       2    be equivalent to the price the shares were purchased at (50 cents); (3) additional cash payments

                                                       3    and/or additional shares to the KEET Trust based upon the KEET Trust’s performance; and (4)

                                                       4    reimbursement for all prior approved expenses.

                                                       5           60.     On or around November 12, 2015, Apcentive made a presentation to Maria Tsatas

                                                       6    and several of her colleagues. Marius de Mos and Kabilafkas were a part of this presentation.

                                                       7           61.     In or around December 2015, Plaintiffs began purchasing shares in Apcentive

                                                       8    through KEET Trust’s introductions. Valkanas was the primary point of contact for the investors.

                                                       9           62.     On or around February 10, 2016, Apcentive updated its investors regarding a

                                                      10    potential partnership with a global communications and information company for building and

                                                      11    managing Apcentive’s earth stations.
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12           63.     On or around June 2, 2016, Kabilafkas asked for Maria Tsatas’ assistance in
       8985 South Eastern Avenue, Suite 100




                                                      13    securing an agreement with a global communications and information company for building and
             Las Vegas, Nevada 89123




                                                      14    managing Apcentive’s earth stations.

                                                      15           64.     On or around July 31, 2016, ABWN purchased the intellectual property of

                                                      16    Apcentive for consideration of 40 million shares of ABWN at $0.001 par value common stock.

                                                      17    Upon information and belief, one certificate for the entire 40 million shares was issued to

                                                      18    Apcentive. There were numerous shareholders (Plaintiffs and others) who owned Apcentive

                                                      19    shares, however, and there was no proposal for how to split the single 40-million share certificate
                                                      20    among the shareholders.

                                                      21           65.     Apcentive continued to receive subscriptions and funds in excess of $500,000.00

                                                      22    from August 2016 to February 2017, even though the intellectual property was sold to ABWN on

                                                      23    July 31, 2016. Harris and Kabilafkas asked Valkanas to continue procuring investors until a new

                                                      24    subscription form for ABWN became available. This was beneficial to new investors as they

                                                      25    continued to have the opportunity to purchase stock at 50 cents per share when stock was trading

                                                      26    at a much higher price in the open market.
                                                      27           66.     ABWN stock was trading at $1.40 per share on NASDAQ at the end of July 2016.

                                                      28           67.     ABWN stock was trading at $0.89 cents per share at the end of August 2016.

                                                                                                      Page 10 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 11 of 20


                                                       1           68.     ABWN stock was trading at $1.40 per share at the end of December 2016.

                                                       2           69.     ABWN stock reached $4.01 per share on or around February 23, 2017.

                                                       3           70.     In February 2017, Valkanas was advised that ABWN would not honor the

                                                       4    Consulting Agreement. In an effort to propose a solution, Kabilafkas suggested an opportunity to

                                                       5    purchase shares held by a company purportedly owned by himself, Marius de Mos, Harris, and

                                                       6    Daniels called “Broadband Inv. Class, III” (“Broadband”).

                                                       7           71.     On or around February 28, 2017, Valkanas expressed concern to Kabilafkas about

                                                       8    needing to purchase the shares, whereas under the original agreement between Apcentive and the

                                                       9    KEET Trust, Valkanas had the opportunity for a cashless exercise. Valkanas suggested an

                                                      10    alternative solution.

                                                      11           72.     On or around April 5, 2017, ABWN stock was trading at $3.08 per share.
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12           73.     On or around May 9, 2017, Valkanas emailed Kabilafkas to resume discussions
       8985 South Eastern Avenue, Suite 100




                                                      13    about options of Apcentive via a share purchase agreement with Broadband.
             Las Vegas, Nevada 89123




                                                      14           74.     On or around July 6, 2017, Harris wrote an update to Apcentive shareholders that

                                                      15    Apcentive was in the process of exchanging their private shares in Apcentive stock for publicly

                                                      16    traded shares of ABWN. The exchange was to occur at a rate of 1.14 for every 1 share currently

                                                      17    owned (i.e., 100 shares of Apcentive = 114 shares of ABWN).

                                                      18           75.     On or around August 17, 2017, upon information and belief, some investors began

                                                      19    receiving ABWN shares by registered U.S. Postal Service from ABWN’s transfer agent. The
                                                      20    certificates were “restricted” for 3 years even though a year had lapsed since the agreement

                                                      21    whereby ABWN purchased the intellectual property of Apcentive.

                                                      22           76.     Between August 2017 to December 2017, ABWN stock was hovering between

                                                      23    $2.00 and $1.00 per share and then increased to above $3.00 per share at the end of December

                                                      24    2017 to the beginning of January 2018.

                                                      25           77.     Between approximately September 5, 2017 and November 2017, Valkanas was

                                                      26    working to finalize the terms of the Broadband agreement to purchase shares.
                                                      27           78.     On or around September 27, 2017, Valkanas received a new ABWN investor

                                                      28    package from Daniels, which stated that ABWN signed agreements with several strategic partners.

                                                                                                     Page 11 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 12 of 20


                                                       1    ABWN signed agreements with Air Lease Corporation (AL), In-flight Canada (IFC), and Jet

                                                       2    Midwest Group (JMG).

                                                       3             79.    On or around September 29, 2017, Daniels sent a promising email to Valkanas

                                                       4    about ABWN filing an application with the NEO Exchange in Canada.

                                                       5             80.    Upon information and belief, Daniels and ABWN were sending positive news to

                                                       6    keep investors, such as Plaintiffs, calm about the restrictions on their ABWN shares and give them

                                                       7    hope about the future of the company, while, upon information and belief, they were making

                                                       8    millions behind everyone’s back.

                                                       9             81.    Throughout September and October 2017, Daniels told Valkanas numerous times

                                                      10    that, although the ABWN certificates have a restriction, investors should deposit the certificates

                                                      11    with their broker, and Daniels will send a letter to the clearing office to lift the restrictions. Daniels
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12    never sent such a letter or otherwise lifted the restrictions.
       8985 South Eastern Avenue, Suite 100




                                                      13             82.    On or around November 3, 2017, Valkanas found out that Broadband no longer
             Las Vegas, Nevada 89123




                                                      14    existed. The Broadband agreement to purchase shares was never ultimately signed. In the

                                                      15    meantime, however, the stock price for ABWN was still holding and Valkanas kept receiving

                                                      16    seemingly promising news about ABWN from Daniels and the ABWN team.

                                                      17             83.    ABWN stock sustained a price of about $2.00 per share from January to March

                                                      18    2018.

                                                      19             84.    Between March to May 2018, ABWN stock steadily declined from approximately
                                                      20    $2.00 per share to about 50 cents per share.

                                                      21             85.    On or around May 23 to 24, 2018, ABWN stock sharply declined to approximately

                                                      22    24 cents per share.

                                                      23             86.    After May 24, 2018 and in early summer 2018, to reduce their losses, Plaintiffs

                                                      24    were forced to purchase additional ABWN shares in the open market.

                                                      25             87.    By around June 11, 2018, ABWN stock was trading at approximately 12 cents per

                                                      26    share.
                                                      27             88.    By around June 22, 2018, ABWN stock was under a penny.

                                                      28             89.    On or around June 29, 2018, upon information and belief, ABWN declared a

                                                                                                         Page 12 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 13 of 20


                                                       1    dividend. Plaintiffs never received a dividend.

                                                       2           90.     On or around August 27, 2018, ABWN caused a reverse stock split of 1:30,000.

                                                       3    This came as a complete surprise to Plaintiffs.

                                                       4           91.     The share price of ABWN stock continued to decline after the reverse stock split,

                                                       5    despite the company apparently continuing to meet its plans from an operational perspective.

                                                       6           92.     On or around October 10, 2018, the KEET Trust, through counsel, wrote a demand

                                                       7    letter to Warren, Daniels, Marius De Mos, and Jason De Mos. At this point, Plaintiffs learned that

                                                       8    ABWN shares issued to AL and JMC contained no restrictions, in contrast to the ABWN shares

                                                       9    issued to Plaintiffs. The initial subscription agreement with Apcentive likewise contained no

                                                      10    restriction period. Moreover, AL and JMC had anti-dilution protection for their ABWN shares.

                                                      11    Plaintiffs were never offered anti-dilution protection for their ABWN or Apcentive shares.
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12    Plaintiffs demanded the same anti-dilution protection for: (1) the 1,450,000 common shares of
       8985 South Eastern Avenue, Suite 100




                                                      13    ABWN purchased in the private placement of Apcentive; (2) the 1,450,000 options held by the
             Las Vegas, Nevada 89123




                                                      14    KEET Trust under the Consulting Agreement; (3) the 578,303 ABWN shares held by the KEET

                                                      15    Trust; and (4) the 12,500,000 common shares of ABWN purchased in the open market by the

                                                      16    Plaintiffs. ABWN refused to grant such anti-dilution protection.

                                                      17           93.     Plaintiffs subsequently learned that the officers, directors, and control persons of

                                                      18    Apcentive and ABWN did not have any restrictions on their ABWN shares and similarly had anti-

                                                      19    dilution protection. As such, Warren, Daniels, Marius De Mos, Jason De Mos, Harris, and
                                                      20    Kabilafkas were able to freely sell or trade their shares from the same $40 million certificate when

                                                      21    ABWN purchased the intellectual property of Apcentive on July 31, 2016.

                                                      22           94.     ABWN continues to operate according to plan to bring its fully meshed airborne

                                                      23    network technology to market. Nonetheless, Plaintiffs were restricted from reaping the benefits of

                                                      24    the ABWN intellectual property purchase agreement, while Warren, Daniels, Marius De Mos,

                                                      25    Jason De Mos, Harris, and Kabilafkas underhandedly rigged the transaction to their advantage.

                                                      26    ///
                                                      27    ///

                                                      28    ///

                                                                                                      Page 13 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 14 of 20


                                                       1                                      FIRST CAUSE OF ACTION

                                                       2              (For Fraud, against defendants ABWN, Apcentive, Harris, and Daniels)

                                                       3           95.     Plaintiffs hereby re-allege, and incorporate herein, each and every allegation of

                                                       4    paragraphs 1 through 94, inclusive, as though fully set forth herein.

                                                       5           96.     On July 31, 2016, ABWN and Apcentive, via their respective Presidents, Harris

                                                       6    and Daniels, represented in writing to Plaintiffs at paragraph 4.11 of the Intellectual Property

                                                       7    Purchase Agreement that:

                                                       8                   Seller understands that the shares constituting the Stock Payment and the

                                                       9                   Subsequent Stock Payment, if made, have not been, and will not be, registered

                                                      10                   under the Securities Act, by reason of a specific exemption from the registration

                                                      11                   provisions of the Securities Act which depends upon, among other things, the bona
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12                   fide nature of the investment intent and the accuracy of Seller’s representations as
       8985 South Eastern Avenue, Suite 100




                                                      13                   expressed herein. Seller understands that the shares constituting the Stock Payment
             Las Vegas, Nevada 89123




                                                      14                   are ‘restricted securities’ under applicable federal and state securities laws and that,

                                                      15                   pursuant to these laws, Seller must hold those shares indefinitely unless they are

                                                      16                   registered with the Securities and Exchange Commission and qualified by state

                                                      17                   authorities, or an exemption from such registration and qualification requirements

                                                      18                   is available.

                                                      19           97.     These representations were false when made, or made recklessly and without regard
                                                      20    for the truth, because, in actuality, not all ABWN shares issued in connection with the Intellectual

                                                      21    Property Purchase Agreement contained restrictions. Although Plaintiffs had restrictions on their

                                                      22    ABWN shares, Warren, Daniels, Marius De Mos, Jason De Mos, Harris, Kabilafkas, AL, and JMC

                                                      23    did not have such restrictions.

                                                      24           98.     ABWN and Apcentive, via their respective Presidents, Harris and Daniels, knew

                                                      25    that section 4.11 of the Intellectual Property Purchase Agreement was false when made, or made

                                                      26    recklessly and without regard for the truth, because they intended to profit from the transaction at
                                                      27    the expense of other investors, whose shares were restricted.

                                                      28

                                                                                                       Page 14 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 15 of 20


                                                       1              99.    Throughout September and October 2017, Daniels told Valkanas numerous times

                                                       2    that, although the ABWN certificates have a restriction, investors should deposit the certificates

                                                       3    with their broker, and Daniels will send a letter to the clearing office to lift the restrictions. Daniels

                                                       4    never sent such a letter or otherwise lifted the restrictions, however. Instead, Daniels lulled

                                                       5    Plaintiffs into a false sense of security that the future of ABWN was bright and that they should

                                                       6    hold onto their shares.

                                                       7              100.   ABWN and Apcentive, via their respective Presidents, Harris and Daniels, intended

                                                       8    Plaintiffs to refrain from selling or attempting to sell their ABWN shares.

                                                       9              101.   Plaintiffs justifiably relied on the representations of ABWN and Apcentive, via

                                                      10    their respective Presidents, Harris and Daniels; but for the written representation under section

                                                      11    4.11 of the Intellectual Property Purchase Agreement and Daniels’ subsequent assurances about
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12    the future of ABWN, Plaintiffs would have attempted to sell their ABWN shares while the stock
       8985 South Eastern Avenue, Suite 100




                                                      13    was trading around $3.00 per share.
             Las Vegas, Nevada 89123




                                                      14              102.   Plaintiffs’ reasonable and justifiable reliance on the false representations of

                                                      15    ABWN, Apcentive, Harris, and Daniels was a substantial factor in causing significant economic

                                                      16    losses to Plaintiffs in an amount to be proven at trial.

                                                      17              103.   ABWN, Apcentive, Harris, and Daniels misrepresented and concealed facts from

                                                      18    Plaintiffs with the intention of depriving them of property or legal rights, and otherwise causing

                                                      19    injury.
                                                      20              104.   ABWN, Apcentive, Harris, and Daniels engaged in despicable conduct which was

                                                      21    carried on with such a willful and conscious disregard of Plaintiffs’ rights, and which has subjected

                                                      22    Plaintiffs to cruel and unjust hardship.

                                                      23              105.   Accordingly, Plaintiffs are entitled to punitive and exemplary damages against

                                                      24    ABWN, Apcentive, Harris, and Daniels.

                                                      25    ///

                                                      26    ///
                                                      27    ///

                                                      28    ///

                                                                                                         Page 15 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 16 of 20


                                                       1                                      SECOND CAUSE OF ACTION

                                                       2     (For Breach of Fiduciary Duty, against defendants Warren, Daniels, Marius De Mos, and

                                                       3                                                 Jason De Mos)

                                                       4           106.       Plaintiffs hereby re-allege, and incorporate herein, each and every allegation of

                                                       5    paragraphs 1 through 105, inclusive, as though fully set forth herein.

                                                       6           107.       As directors and officers of ABWN, Warren, Daniels, Marius De Mos, and Jason

                                                       7    De Mos owe fiduciary duties of loyalty to shareholders, such as Plaintiffs, to maintain in good

                                                       8    faith the shareholder’s best interests over anyone else’s interests.

                                                       9           108.       Warren, Daniels, Marius De Mos, and Jason De Mos breached their fiduciary duties

                                                      10    to Plaintiffs by fraudulently misrepresenting that all shares of ABWN issued pursuant to the

                                                      11    Intellectual Property Purchase Agreement were restricted, when, in fact, Warren, Daniels, Marius
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12    De Mos, Jason De Mos, Harris, Kabilafkas, AL, and JMC did not have such restrictions.
       8985 South Eastern Avenue, Suite 100




                                                      13           109.       Warren, Daniels, Marius De Mos, and Jason De Mos’ breaches of their fiduciary
             Las Vegas, Nevada 89123




                                                      14    duties of loyalty to Plaintiffs involved intentional misconduct and fraud, whereby Warren, Daniels,

                                                      15    Marius De Mos, and Jason De Mos were able to sell their ABWN shares at significant profits that

                                                      16    Plaintiffs were restricted from attaining.

                                                      17           110.       Warren, Daniels, Marius De Mos, and Jason De Mos’ breaches of their fiduciary

                                                      18    duties of loyalty to Plaintiffs were substantial factors in causing significant economic losses to

                                                      19    Plaintiffs in an amount to be proven at trial.
                                                      20           111.       Warren, Daniels, Marius De Mos, and Jason De Mos misrepresented and concealed

                                                      21    facts from Plaintiffs with the intention of depriving them of property or legal rights, and otherwise

                                                      22    causing injury.

                                                      23           112.       Warren, Daniels, Marius De Mos, and Jason De Mos engaged in despicable conduct

                                                      24    which was carried on with such a willful and conscious disregard of Plaintiffs’ rights, and which

                                                      25    has subjected Plaintiffs to cruel and unjust hardship.

                                                      26           113.       Accordingly, Plaintiffs are entitled to punitive and exemplary damages against
                                                      27    Warren, Daniels, Marius De Mos, and Jason De Mos.

                                                      28    ///

                                                                                                         Page 16 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 17 of 20


                                                       1                                      THIRD CAUSE OF ACTION

                                                       2        (For Aiding and Abetting Breach of Fiduciary Duty, against defendants Harris and

                                                       3                                                Kabilafkas)

                                                       4           114.    Plaintiffs hereby re-allege, and incorporate herein, each and every allegation of

                                                       5    paragraphs 1 through 113, inclusive, as though fully set forth herein.

                                                       6           115.    As directors and officers of ABWN, Warren, Daniels, Marius De Mos, and Jason

                                                       7    De Mos owe fiduciary duties of loyalty to shareholders, such as Plaintiffs, to maintain in good

                                                       8    faith the shareholder’s best interests over anyone else’s interests.

                                                       9           116.    Warren, Daniels, Marius De Mos, and Jason De Mos breached their fiduciary duties

                                                      10    to Plaintiffs by fraudulently misrepresenting that all shares of ABWN issued pursuant to the

                                                      11    Intellectual Property Purchase Agreement were restricted, when, in fact, Warren, Daniels, Marius
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12    De Mos, Jason De Mos, Harris, Kabilafkas, AL, and JMC did not have such restrictions.
       8985 South Eastern Avenue, Suite 100




                                                      13           117.    Harris and Kabilafkas knowingly participated in Warren, Daniels, Marius De Mos,
             Las Vegas, Nevada 89123




                                                      14    and Jason De Mos’ breaches of their fiduciary duties because they likewise were able to sell their

                                                      15    ABWN shares at significant profits that Plaintiffs were restricted from attaining.

                                                      16           118.    Warren, Daniels, Marius De Mos, and Jason De Mos’ breaches of their fiduciary

                                                      17    duties of loyalty to Plaintiffs were substantial factors in causing significant economic losses to

                                                      18    Plaintiffs, in an amount to be proven at trial, and Harris and Kabilafkas knowingly participated in

                                                      19    these breaches. Accordingly, Plaintiffs are entitled to punitive and exemplary damages against
                                                      20    Harris and Kabilafkas.

                                                      21                                     FOURTH CAUSE OF ACTION

                                                      22       (For Conversion, against defendants Warren, Daniels, Marius De Mos, Jason De Mos,

                                                      23                                         Harris, and Kabilafkas)

                                                      24           119.    Plaintiffs hereby re-allege, and incorporate herein, each and every allegation of

                                                      25    paragraphs 1 through 118, inclusive, as though fully set forth herein.

                                                      26           120.    Warren, Daniels, Marius De Mos, Jason De Mos, Harris, and Kabilafkas
                                                      27    wrongfully exerted dominion and control over the single certificate issued to Apcentive

                                                      28    shareholders pursuant to the Intellectual Property Purchase Agreement.

                                                                                                       Page 17 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 18 of 20


                                                       1            121.    Warren, Daniels, Marius De Mos, Jason De Mos, Harris, and Kabilafkas committed

                                                       2    acts in denial of Plaintiffs’ rightful use and enjoyment of their ABWN shares by restricting

                                                       3    Plaintiffs’ ABWN shares, but not restricting their own.

                                                       4            122.    As a proximate result of Warren, Daniels, Marius De Mos, Jason De Mos, Harris,

                                                       5    and Kabilafkas’ acts in derogation, exclusion, and defiance of Plaintiffs’ rightful use and

                                                       6    enjoyment of their ABWN shares, Plaintiffs suffered significant economic losses in an amount to

                                                       7    be proven at trial.

                                                       8            123.    Accordingly, Plaintiffs are entitled to punitive and exemplary damages against

                                                       9    Warren, Daniels, Marius De Mos, Jason De Mos, Harris, and Kabilafkas.

                                                      10                                      FIFTH CAUSE OF ACTION

                                                      11       (For Intentional Interference with Contractual Relations, against defendants Warren,
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12                   Daniels, Marius De Mos, Jason De Mos, Harris, and Kabilafkas)
       8985 South Eastern Avenue, Suite 100




                                                      13            124.    Plaintiffs hereby re-allege, and incorporate herein, each and every allegation of
             Las Vegas, Nevada 89123




                                                      14    paragraphs 1 through 123, inclusive, as though fully set forth herein.

                                                      15            125.    The Consulting Agreement was a valid and existing contract between the KEET

                                                      16    Trust and Apcentive.

                                                      17            126.    Warren, Daniels, Marius De Mos, Jason De Mos, Harris, and Kabilafkas had

                                                      18    knowledge of the Consulting Agreement or had reason to know of its existence.

                                                      19            127.    Warren, Daniels, Marius De Mos, Jason De Mos, Harris, and Kabilafkas committed
                                                      20    intentionally fraudulent acts intended or designed to disrupt the Consulting Agreement, namely

                                                      21    the KEET Trust’s options and compensation thereunder.

                                                      22            128.    Apcentive and Airborne have breached the Consulting Agreement as a result of

                                                      23    Warren, Daniels, Marius De Mos, Jason De Mos, Harris, and Kabilafkas’ wrongful and unjustified

                                                      24    misconduct.

                                                      25            129.    As a proximate result of Warren, Daniels, Marius De Mos, Jason De Mos, Harris,

                                                      26    and Kabilafkas’ wrongful and unjustified misconduct, KEET Trust suffered significant economic
                                                      27    losses in an amount to be proven at trial.

                                                      28

                                                                                                         Page 18 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 19 of 20


                                                       1            130.       Accordingly, KEET Trust is entitled to punitive and exemplary damages against

                                                       2    Warren, Daniels, Marius De Mos, Jason De Mos, Harris, and Kabilafkas.

                                                       3                                         SIXTH CAUSE OF ACTION

                                                       4                   (For Breach of Contract, against defendants Apcentive and ABWN)

                                                       5            131.       Plaintiffs hereby re-allege, and incorporate herein, each and every allegation of

                                                       6    paragraphs 1 through 130, inclusive, as though fully set forth herein.

                                                       7            132.       The Consulting Agreement is a valid written contract between the KEET Trust and

                                                       8    Apcentive. Upon information and belief, the Consulting Agreement was transferred to ABWN as

                                                       9    an asset or liability.

                                                      10            133.       Apcentive, or, in the alternative, ABWN, failed to render payments or allow the

                                                      11    exercise of options under the Consulting Agreement and refused to recognize its existence, despite
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      12    its continued binding effect.
       8985 South Eastern Avenue, Suite 100




                                                      13            134.       Apcentive, or, in the alternative, ABWN’s breach of the Consulting Agreement and
             Las Vegas, Nevada 89123




                                                      14    failure of performance thereunder was unexcused.

                                                      15            135.       The KEET Trust fulfilled all conditions under the Consulting Agreement that were

                                                      16    conditions precedent to Apcentive, or, in the alternative, ABWN’s duty to perform.

                                                      17            136.       As a proximate result of Apcentive, or, in the alternative, ABWN’s breaches of the

                                                      18    Consulting Agreement, KEET Trust suffered significant economic losses in an amount to be

                                                      19    proven at trial.
                                                      20                                            PRAYER FOR RELIEF

                                                      21            WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

                                                      22            1.         For compensatory, benefit-of-the bargain damages in an amount according to proof

                                                      23                       at trial;

                                                      24            2.         For exemplary and/or punitive damages;

                                                      25            3.         For pre-judgment and post-judgment interest;

                                                      26            4.         For attorneys’ fees and costs incurred by Plaintiffs; and
                                                      27            5.         For such other and further relief as this Court may deem just and proper.

                                                      28

                                                                                                          Page 19 of 20
                                                           Case 2:20-cv-02045-RFB-BNW Document 1 Filed 11/05/20 Page 20 of 20


                                                       1                                     DEMAND FOR JURY TRIAL

                                                       2           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

                                                       3    jury on all issues raised in this Complaint.

                                                       4                        COMPLIANCE WITH LR IA 11-2 WITHIN 14 DAYS

                                                       5           Plaintiffs’ counsel, Messers. Novian, Goodman, and Gura, will comply with LR IA 11-2

                                                       6    within 14 days of the filing of this Complaint.

                                                       7           DATED: November 4, 2020

                                                       8                                                   Respectfully submitted.
                                                       9
                                                                                                           SHUMWAY VAN
                                                      10

                                                      11                                              By: /s/ Michael C. Van
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                          MICHAEL C. VAN, ESQ. #3876
                                                      12                                                  GARRETT R. CHASE, ESQ. #14498
       8985 South Eastern Avenue, Suite 100




                                                                                                          8985 S. Eastern Ave., Suite 100
                                                      13
             Las Vegas, Nevada 89123




                                                                                                          Las Vegas, Nevada 89123
                                                      14                                                  Attorneys for Plaintiffs

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28

                                                                                                       Page 20 of 20
